DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Henry Coleman on 1-27-22.

The application has been amended as follows: 
1. A method of making a population of isolated chicken cells that are resistant to Newcastle Disease Virus (NDV) or avian influenza virus, the method comprising: 
a) exposing isolated chicken cells to NDV or avian influenza virus for a period of time such that 99% of the cells die, wherein the isolated chicken cells:
i) are reprogrammed from chicken somatic cells, 
ii) comprise exogenous nucleic acid sequences encoding OCT4, SOX2, LIN28 and NANOG genes, 
iii) express Alkaline Phosphotase, SSEA1, EMA1, Chicken Vasa Homolog (CVH), DAZL, CXCR4, C-KIT and telomerase, and 

b) isolating the cells remaining from step a); 
c) culturing the cells isolated in step b) such that a population of isolated chicken cells that are resistant to NDV or avian influenza virus is obtained. 
100. The method according to claim 99, wherein the chicken somatic cells are embryonic. 
101. The method according to claim 99, wherein the chicken somatic cells are embryonic fibroblasts. 
102. The method according to claim 99, wherein the chicken somatic cells are adult somatic cells. 
103. The method according to claim 99, wherein the chicken somatic cells are adult fibroblasts. 
105. A method of making a vaccine against NDV or avian influenza virus, the method comprising: 
i) propagating NDV or avian influenza virus in the population of isolated chicken cells that are resistant to NDV or avian influenza virus obtained in claim 1; 
ii) making a vaccine comprising the NDV or avian influenza virus propagated in step i). 
106. The method of claim 105, wherein the vaccine is against NDV. 
107. The method of claim 105, wherein the vaccine is against avian influenza virus. 

Reasons for Allowance

Indefiniteness
The rejection of claims 105-107 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment.  
Double Patenting
The rejection of claims 99-103, 105-107 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10501726 has been withdrawn in view of the terminal disclaimer filed 1-27-22. 

The art at the time of filing did not reasonably teach or suggest a population of isolated chicken cells that:
i) are reprogrammed from chicken somatic cells, 
ii) comprise exogenous nucleic acid sequences encoding OCT4, SOX2, LIN28 and NANOG genes, 
iii) express Alkaline Phosphotase, SSEA1, EMA1, Chicken Vasa Homolog (CVH), DAZL, CXCR4, C-KIT and telomerase, and 
iv) are capable of differentiating into all 3 germ layers in vitro 
as required in claim 99. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632